Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Applicant’s Remarks and Amendments filed on 11/12/2020 regarding to the application 16/202,333 filed on 11/28/2018.
The independent claims 1, 10, and 17 have been amended. Claims 1 - 20 are currently pending for consideration.

Response to Amendment and Remark
The applicant's amendments and remarks have been fully and carefully considered, with Examiner's response set forth below.
Applicant remarks that the “During the interview… withdraw the 35 USC 112 rejection…”
The examiner confirms to withdraw the rejection.
Applicant remarks with “… the independent claims have been amended to more clearly define over the cited prior art references… In view of the claim amendments and remarks provided herein, it is submitted that all the claims are patentable…”
	Applicant's arguments with respect to independent claims 1, 10 and 17 have been fully considered, however, because the amendments to the claims changed the scope, the following new ground of rejection is presented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Regarding claims 1, 10, and 17, the phrase "so as to" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
The use of the phrase “so as to” creates two, mutually exclusive interpretations of this limitation. Under the first interpretation, the use of “so as to” merely indicates that generating at least one overlay is the intended use of the performance of the batch learning and is, therefore, accorded no patentable weight. Under the second interpretation, the phrase “so as to” is attempting to indicate that the at least one reward table is affirmatively required to be obtained. “[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). See also Ex parte McAward, Appeal 2015-006416 (PTAB 2017) (precedential) (affirming the holding in Ex parte Miyazaki). Therefore, these claims are indefinite.
	Claims 2-9, 11-16, and 18-20 are rejected as well due to the dependence on claims 1, 10, and 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-8, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sindhu (US 20100323762 A1, “Sindhu”) in view of Barrell et al. (US 20130073949 A1, “Barrell) and further in view of Cronin et al. (US 20140280190 A1, “Cronin”).
As to claim 1, Sindhu discloses A client computing device comprising: 
a display; (Sindhu discloses [0006] a mobile device comprises a touch-screen display).
a browser for accessing a web application requiring data to be entered by a user; (Sindhu discloses [0008, 0006] the user may select a text entry field or otherwise input for entering text to the application module and automatically invoke an on-screen keyboard module… the software application (i.e. web application) module may be a web browser and the application content may include a web page presented in a GUI, an internet browser GUI).
and a processor cooperating with the browser to perform the following: (Sindhu discloses [0006] a mobile device comprises a control unit (i.e. processor) coupled to a touch-screen display… execute a software application that generates application content… a software application is a web browser).
However, Sindhu may not explicitly disclose all the aspect of the analyze the form to determine at least one area of the form for which data entry is required and type of data to be entered so as to generate an overlay, with the overlay being separate from the web application,
display the overlay over the form to assist with the user entering the required data,
Barrell discloses analyze the form to determine at least one area of the form for which data entry is required and type of data to be entered so as to generate an overlay, with the overlay being separate from the web application, (Barrell discloses [0032, 0040, 0014] the assistive system server identifies the appropriate overlays, and sends the overlays to the browser, the user interacts with the basic webpage through the overlay form (i.e. area of the form)… FIG. shows an address form (i.e. data entry) webpage overlaid with expression… is typical basic type what a user expect to see when filling out an online form and features boxes (i.e. data type) for the user to fill in their name and other information… whereby the overlays are delivered into the running webpage (i.e. web application)… loaded dynamically from the assistive system server… allowing updates to be made to the overlays independently (i.e. separate) to the webpage). 
Barrell discloses display the overlay over the form to assist with the user entering the required data, (Barrell discloses [0032, 0040] the assistive system server identifies the appropriate overlays, and sends the overlays to the browser, the user interacts with the basic webpage through the overlay… FIG. shows an address form (i.e. data entry) webpage overlaid with expression… is typical basic address form what a user expect to see when filling out an online form and features boxes for the user to fill in their name and other information along with a selectable drop-down (i.e. overlay over the form) for assisting the state with required data).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Sindhu and Barrell disclosing web form with data input on the overlay which are analogous art from the “same field of endeavor”, and, when Sindhu’s combining the application content layer with the virtual keyboard overlay for user analyze the form to determine at least one area of the form for which data entry is required and type of data to be entered so as to generate an overlay, with the overlay being separate from the web application,
display the overlay over the form to assist with the user entering the required data would be obvious. The motivation to combine Sindhu and Barrell is to provide a method dynamically overlaying a fully functional complementary presentation of the digital presentation by identifying an information event effectively. (See Barrell [0002]).

However, Sindhu in view of Barrell may not explicitly disclose all the aspect of the display on said display a web page from the web application, with the web page including a form requiring data to be entered by the user,
collect the data entered by the user into the overlay, the collected data being of the type for the at least one determined area of the form, and
populate the form on the displayed web page based on the collected data.
Cronin discloses display on said display a web page from the web application, with the web page including a form requiring data to be entered by the user, (Cronin discloses [0095, 0258] CRM software applications (i.e. web application) provide related data, code, forms, webpages and other information to and from user systems… presenting a web form to the authenticated subscriber; receiving inputs via the web form).
Cronin discloses collect the data entered by the user into the overlay, the collected data being of the type for the at least one determined area of the form, and (Cronin discloses [0471, 0558] receiving input from the user to populate at least a portion of the unknown values within the displayed tabular dataset… the entity selection input includes a touchscreen position event (i.e. one determined area of the form)… corresponding to the 
Cronin discloses populate the form on the displayed web page based on the collected data. (Cronin discloses [0471, 0097] receiving input from the user to populate at least a portion of the unknown values within the displayed tabular dataset with predicted values includes receiving input from the user to populate all unknown values within the displayed tabular dataset with predicted values… on the displayed web page).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Sindhu in view of Barrell and Cronin disclosing web form with data input on the overlay which are analogous art from the “same field of endeavor”, and, when Sindhu in view of Barrell’s combining the application content layer with the virtual keyboard overlay for user interaction was combined with Cronin’s receiving inputs via the web form, the claimed limitation on the display on said display a web page from the web application, with the web page including a form requiring data to be entered by the user,
collect the data entered by the user into the overlay, the collected data being of the type for the at least one determined area of the form, and
populate the form on the displayed web page based on the collected data would be obvious. The motivation to combine Sindhu in view of Barrell and Cronin is to provide the method for implementing data upload, processing, and predictive query API exposure with a received dataset in a tabular form effectively. (See Cronin [Abstract]).
As to claim 2, Sindhu in view of Barrell and Cronin discloses The client computing device according to Claim 1 wherein analyzing the form by said processor comprises:
determine what constraints are included within the form.
As to claim 3, Sindhu in view of Barrell and Cronin discloses The client computing device according to Claim 2 wherein said processor incorporates the constraints into the overlay. (Cronin discloses [0587, 0558] the interface provides the customer with all of the filters to restrict (i.e. constraint) a value or a field… filter data for any given data… displaying within a graphical overlay positioned on top of the field).
As to claim 4, Sindhu in view of Barrell and Cronin discloses The client computing device according to Claim 1 wherein analyzing the form by said processor comprises: 
determine if the form has existing data already entered, and if so, then include the existing data into the overlay. (Cronin discloses [0591] Element indicates that when in "field" mode, only current values will appear in the picker in the web form, thus permitting the user to select from among those values that actually exist within the date range restricted data set into the overlay).
As to claim 5, Sindhu in view of Barrell and Cronin discloses The client computing device according to Claim 1 wherein analyzing the form by said processor is in response to user input. (Cronin discloses [0558] in response to the entity selection input includes one of a mouse over event, a cursor over event, a click event, a touchscreen selection event, or a touchscreen position event corresponding to one of the win or lose predictive results (i.e. form) displayed; displaying a graphical overlay sub-detail positioned on top of the predictive results displayed initially).
As to claim 6, Sindhu in view of Barrell and Cronin discloses The client computing device according to Claim 5 wherein a cursor on said display is to be placed over the form by the user before the user provides the user input to analyze the form.
As to claim 7, Sindhu in view of Barrell and Cronin discloses The client computing device according to Claim 1 further comprising an application, and wherein said processor accesses the native application to provide the overlay. (Sindhu discloses [0017] an application layer based on content received from a software application executing (i.e. native application) on the mobile device and combine the virtual keyboard to provide a composite image as the overlay via the touch-screen display).
As to claim 8, Sindhu in view of Barrell and Cronin discloses The client computing device according to Claim 1 wherein the overlay comprises at least one of a spreadsheet and a map. (Cronin discloses [0433] the user may browse a local computing device for a file, such as an excel spreadsheet, and upload to the system with the overlay for analysis).
Regarding claims 10-16, these claims recite the method performed by the device of claims 1-7, receptively; therefore, the same rationale of rejection is applicable.
Regarding claims 17-20, these claims recite the computer readable medium performed by the device of claims 1-4, receptively; therefore, the same rationale of rejection is applicable.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sindhu in view of Barrell and Cronin and further in view of Sah et al. (US 20160219420 A1, “Sah”).
As to claim 9, Sindhu in view of Barrell and Cronin discloses The client computing device according to Claim 1.
However, Sindhu in view of Barrell and Cronin may not explicitly discloses the wherein the web application comprises a Software as a Service (SaaS) application. 
Sah discloses wherein the web application comprises a Software as a Service (SaaS) application. (Sah discloses [0073] the web monitoring service performs monitoring and performance measurement of an application… such as an ICA client or RDP client… a hosted application or a Software-As-A-Service (SaaS)).
wherein the web application comprises a Software as a Service (SaaS) application would be obvious. The motivation to combine Sindhu in view of Barrell and Cronin and Sah is to provide a method to manage message handling and information routing through network effectively. (See Sah [0002]).

                     Conclusion
                                                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396.  The examiner can normally be reached on M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JENQ-KANG CHU/Examiner, Art Unit 2176